Citation Nr: 0707474	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-41 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 4, 1974, to 
October 3, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.


FINDING OF FACT

Competent, clear and unmistakable evidence of record 
indicates that bilateral knee disability existed prior to 
service and did not chronically increase in severity due to 
service.


CONCLUSIONS OF LAW

1.  Bilateral knee disability existed prior to active 
service.  38 U.S.C.A. §§ 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.304 (2006).

2.  Pre-existing bilateral knee disability was not aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of a letter issued 
in March 2003 that informed the veteran of the evidence 
required for entitlement to service connection and of his and 
VA's respective duties for obtaining evidence.  While he was 
not provided with notice of the type of evidence necessary to 
establish a potential disability rating or an effective date, 
this failure was harmless error as the weight of the evidence 
is against his claim.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The letter requested the veteran 
either authorize VA to obtain evidence on his behalf or 
submit the evidence.  Under these circumstances, the Board is 
satisfied the appellant has been adequately informed of the 
need to submit relevant evidence in his possession.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
his service medical records as well as post-service VA 
medical records.  As the competent medical evidence of 
record, to include his service medical records, provide no 
basis to grant this claim and in fact provide clear and 
convincing evidence against the claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the veteran's statements in support 
of his appeal as well as a transcript of testimony given at a 
hearing at the RO in May 2005.  See January 2005 
correspondence requesting a hearing in front of a decision 
review officer instead of before a Veterans Law Judge.  The 
Board has carefully reviewed the veteran's 
statements/testimony and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Applicable Law

Generally, service connection requires medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as 
revised pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).  The Federal Circuit has held that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

In the precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel Section 3.306(b) properly implements 
38 U.S.C. § 1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in service 
in cases where there was an increase in disability during 
service.  However, the requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  

Analysis

The veteran's July 1974 report of medical history shows he 
indicated he had or had had cramps in his legs while the 
physician summary portion of the history indicates he had 
occasional leg cramps and had hurt his right knee in October 
1970 with no difficulty since.  The July 1974 report of 
medical examination reflects his lower extremities were 
clinically evaluated as normal and he was found qualified for 
service.  Thereafter the veteran entered service in September 
1974.

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches as to the 
veteran's knees.  

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111, in order to rebut the presumption of soundness on 
induction.  This must be done prior to the veteran's 
requirement to show an increase in a pre-existing disability 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  In other 
words, VA must first show by clear and unmistakable evidence 
that a bilateral knee condition existed prior to service.  

While the veteran, his sister and his mother indicate they do 
not remember the veteran injuring his knees prior to his 
entrance into the military, the record shows that prior to 
his military service the veteran injured his right leg in 
October 1971 when he sustained a direct blow to the medial 
femoral condyle two days earlier, and that the knee had 
stiffened up while dribbling a ball the previous night.  
Physical examination revealed the area was tender.  The 
impression was contusion of the medial femoral condyle.  See 
October 14, 1971, emergency room (ER) record.  The ER record 
indicates X-ray of his knee was within normal limits and he 
was to play no sport for five days.  

After his entrance into the military and undertaking marching 
and physical conditioning, the veteran was seen by the 
orthopedic service with complaints of pain with locking and 
stiffness in the left knee.  See September 1974 narrative 
summary.  The veteran was diagnosed with bilateral 
chondromalacia, greater on the left than on the right, and he 
was recommended to be discharged from service.  The September 
1974 medical board report indicates the veteran had bilateral 
chondromalacia and was unable to perform duty requiring 
prolonged marching, standing or heavy lifting.  The medical 
board found the veteran's bilateral knee condition was not 
incurred while entitled to basic pay, existed prior to 
service, and was not permanently aggravated by service.  The 
medical board recommendation of a discharge was approved on 
September 30, 1974, and the veteran was discharged from 
service on October 3, 1974.

As the competent medical findings by the September 1974 
medical board are clear and convincing evidence that the 
veteran's bilateral chondromalacia existed prior to service 
and was not aggravated therein, the presumption of soundness 
has been rebutted and the evidence shows the veteran's 
bilateral knee condition existed prior to service.  See 
38 C.F.R. § 3.304 (2006).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).  Temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 
(1991).

As indicated above, the September 1974 narrative summary 
indicates the veteran was seen by the orthopedic service with 
complaints of pain with locking and stiffness in the left 
knee.  The summary shows physical examination revealed full 
range of motion without joint-line tenderness or instability 
but there was a mild effusion on the left.  There was left 
medial patellar tenderness, left lateral condylar tenderness, 
and a lax patella bilaterally with bilateral patellofemoral 
crepitus.  However, the physician indicated the veteran's 
bilateral chondromalacia had not been aggravated by service 
beyond the normal progression of the disease.  See narrative 
summary.  The medical board members also indicated the 
veteran's bilateral knee condition was not permanently 
aggravated by service.  

November 2002 and January 2003 VA medical records contain the 
veteran's assertions that his knees started to bother him 
during basic training and that his knee pain had persisted.  
But see LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A 
January 2003 medical record provides an impression of right 
and left knee arthralgia.  The examiner indicated it was 
possible that squatting, duck-walking, and so forth initiated 
pain.  However, the examiner did not opine whether the 
initiation of pain was a flare-up of the veteran's pre-
existing condition or was indicative of aggravation of the 
condition beyond the normal progression and, thus, is not 
probative.

The Board concludes that the competent, probative medical 
clearly and convincingly shows that not only did the 
veteran's bilateral chondromalacia exist prior to his 
military service but did not progress at a rate beyond its 
natural progression during service.  Therefore, the Board 
finds entitlement to service connection is not warranted.


ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


